Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robin J. Vinesett appeals from the district court’s order granting summary judgment in favor of United Parcel Service on his employment discrimination case. We have reviewed the record and the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vinesett v. United Parcel Serv., Inc., No. 3:10cv415, 2012 WL 2326035 (W.D.N.C. June 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.